 

    
 

draepenid Te nn, ens

1%,

Case 20-10343-LSS Doc 4603 Filed 05/18/21 Page 1 of 2

CLERK
CY co
Et AWARE

Lau Sabb Echuersiin,

—«OSTRICT OF 5

ad bifefiricng matetalla,

LSA Wha Le

 

hats thy Met be ‘pple Chddteee.

  

Laugted An TAkbet COMS.

an
Op gee. od f

UAL, Torna febbon Sedan tA STA,

 

 

 

 

 

 

eae tee IG whtand Apes Ages
ee thet Aappusiee Lyle BX, Sees then?
ee | Thank é “ee fi gaat Cir, a
ee ee PS

_ oo Whit 4 “ae .
eo - Give “A } A -

 

 

 
 

ge 2 of 2

nah Aw

O
oO
od
N
~
0
a
~~
LO
O.
TT
QD
uw
©
oO
©
t+
oO
oO
Qa
”
Y
—
oo
st
©
©
7
©
N
o
Nn
©
O

 

post Fast’ Cn Beha.
BSA Bawk oe
2. Y Dtarkst Seer
e tA ALbor
AL hrc

iseoascoes ooi2 Rina val hihi ra atehiagitla)s

on eee Te oops. ms ote ~—

5

 
